                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                       CIVIL NO.: 21-851 (DSD/DTS)


Timothy O’Laughlin,

      Petitioner,

v.                                                    ORDER

Steve Kallis,

      Respondent.


      This   matter   comes   before   the   court   upon   the   Report   and

Recommendation of United States Magistrate Judge David T. Schultz

dated April 30, 2021 (R&R).      No objections have been filed to the

R&R in the time period permitted.       Based on the R&R and the files,

records, and proceedings herein, IS HEREBY ORDERED that:

      1.     The petition [ECF No. 1] is dismissed without prejudice;

and

      2.     The application to proceed in forma pauperis [ECF No. 2]

is denied as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Date:   June 3, 2021               /s David S. Doty____________
                                   David S. Doty, Judge
                                   United States District Court
